—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered August 22, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant was properly sentenced as a persistent violent felony offender. Despite having ample opportunity to do so, defendant failed to raise any factual issue regarding his claim *94that his 1990 felony conviction was unconstitutionally obtained (see, People v Ogbudimkpa, 242 AD2d 451). Accordingly, defendant was not entitled to a formal evidentiary hearing. The hearing he did receive was more than sufficient because the only basis asserted for his claims consisted of the minutes of the 1990 plea, which clearly established that defendant received effective assistance of counsel (see, People v Ford, 86 NY2d 397, 404), and that the plea was knowing and voluntary (see, People v Fiumefreddo, 82 NY2d 536). Concur — Lerner, P. J., Sullivan, Nardelli, Rubin and Saxe, JJ.